Title: To Thomas Jefferson from D’Anmours, 25 October 1780
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas



Sir
Montecielo 8bre 25. 1780

It will appear to you very strange that I should Communicate You Pollitical news from this place, where I expected to hear of none but of the Rural sort. Yet I have one which, though it may at first seem rather extraordinary, is not altogether quite improbable.
Yesterday, after I had finished my letter to Mrs. Jefferson, I went to dine with Dr. Gilmer. In the evening Just as I left the town, I overtook a British officer who was Riding the same Road I did. As he heard me speak french to my servant, he addressed me in that language and asked me what news? I told him what I knew. He then asked me where I thought general Clinton was? I answered him in new york. He then told me, that that very same Day they had Received news at the Barracks that he was gone to Halifax, on account of a french fleet having landed at Annapolis, in the Bay of fundy, with views of attacking the first of these Places. The following circumstances immediately occurred to my mind, and may serve as a Basis for the probability of that intelligence.
1st it is certain that the fleet under the Ct. De Guichen sailed from the Debouquemens of Hispaniola on the 20th of August, and that after he had ordered a small Division of men of war as a Convoy to a merchant fleet for Europe, and another for the Station of that island he Directed his course to the East as close the wind as he could.
2ly it appears no less Certain that in the Beginning of September, that fleet was Seen and Spoke to near the Continent By some american vessels after which we heard no more of it.
And lastly the Great numbers of friends we have still among the inhabitants of acadia, and the neighbouring indians, may have induced the admirals and Generals to plan that operation, which, in Case of Success, would occasion a Powerfull Diversion in favour of the united States By paving the way to Canada where we also have a very great party in the people of that Province. I say, all this considered inclines me to give some Credit to that Report. The officer told me it Came from Philadelphia by some People who had  arived from there at the Baracks; and I had heard in the Course of the Day that Really there were some Quakers arived there.
You will learn By my letter to Mrs. Jefferson how I was Punished for having neglected the advice you Gave me of getting a good Dinner before I went to Mr. [name scratched out]. This is the only instance of inhospitality I ever met from virginians, and another proof that national virtues, as well as Rules, though ever so General, have their exceptions. I leave monte-cielo to day to Continue my Journey By Staunton and winchester to Baltimore, where I will be obliged to you to send me by the Expresses you send to the northward any Packets that might be Directed to me by your means.
I am with Great Respect and a most sincere attachement, sir Your most humble & obliged servant,

Le Chevr D’anmours

